Citation Nr: 0513398	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to July 
1979.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision by the Waco, Texas, VA 
Regional Office (RO).  This issue was remanded by the Board 
in November 2003, the terms of the remand have been complied 
with, and the issue is again before the Board.  


FINDING OF FACT

The veteran does not have hepatitis currently and there is no 
medical diagnosis of a current, chronic disability related to 
hepatitis.


CONCLUSION OF LAW

Hepatitis and/or a hepatitis related disability was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
1999 and February 2004 RO letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the RO 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in October 
2000 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and a VA 
examination with opinion.  Since the appellant was afforded a 
VA examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The service medical records revealed that the veteran was 
hospitalized in June to July of 1973 (approximately one week) 
for mild, anicteric hepatitis.  The veteran's initial 
symptoms were of headache resolving spontaneously with 
residual malaise.  The veteran also had chills and fever.  A 
week after he was hospitalized, the veteran had a follow up 
appointment where he reported that he was feeling better.  
The veteran was examined prior to discharge in July 1979.  
The examiner found the veteran clinically normal in nearly 
all respects and he was found physically fit for service and 
separation.  The examiner noted his previous hospitalization 
for hepatitis and found that the veteran had a "full 
recovery."  The veteran also noted the previous 
hospitalization for hepatitis on his July 1979 Report of 
Medical History.       

A 2001 VA treatment note recorded that the veteran had a 
history of hepatitis that he contracted in Thailand in 1973.  
The veteran was not treated for any hepatitis by the VA in 
2000 and 2001.  The veteran received a VA examination for 
liver, gall bladder, and pancreas in March 2004.  The VA 
examiner reviewed the veteran's service medical records and 
noted his 1973 hospitalization for hepatitis.  The examiner 
found no symptoms or current treatment for hepatitis and 
diagnosed, "hepatitis, 1973, resolved without residuals."

It appears from the record that the veteran's 1973 hepatitis 
in-service was acute in nature.  The veteran's exam prior to 
discharge stated that he had fully recovered.  Moreover, the 
subsequent March 2004 exam found no hepatitis residuals.  
Consequently, the veteran has no current disability.  

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current, chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  
Without a medical diagnosis of current disability, the 
veteran's claim for service connection must be denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to any issue on appeal.   




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


